This is an appeal from an order of the Saratoga County Court confirming the report and award of commissioners in condemnation and denying a motion of appellant to set aside the award and for the appointment of new commissioners. By stipulation the only question on this appeal is whether William H. Waterbury, one of the commissioners, was disqualified as a matter of law. The evidence in the record shows that Mr. Waterbury was not an employee or official of the city of Saratoga Springs at the time he officiated in such commission and, therefore, he was not disqualified as a matter of law. Order unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.